Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed February 25, 2021.
The earliest effective filing date of this AIA  application is seen as March 18, 2020, the date of the earliest priority application (United States provisional patent application serial number 62/991,231) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as February 25, 2021, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The present application also claims priority to and is also related to:
NETHERLANDS application number 2,025,269 filed April 3, 2020.
The claims originally filed February 25, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the election filing of September 19, 2022.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
none
N/A
Cancelled:
none
N/A
Withdrawn:
15-20
N/A
Added:
none
N/A

Claims 1-20 are currently pending.
No claims were amended.
No claims have been cancelled.
Claims 15-20 have been withdrawn.
No claims were added.
Claims 1-14 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
Applicant's election with traverse of Invention A in the reply filed on September 19, 2022 is acknowledged.
Having elected Invention A, claims 1-14 are outstanding and subject to examination while the remaining claims (15-20) have been withdrawn.
The restriction requirement is in accordance with the guidelines set forth concerning the ‘independent or distinct’ interpretation as set forth in MPEP 802.
Searching for the individual elements of the species imposes a serious burden on examination in determining, for example, what art is relevant with regards to the different claimed aspects of independent claims 1 and 15.  Pursuing each of these separate lines of searching imposes serious burdens and would each require (at least) different search strategies and/or queries.
Consequently, there are 1) mutually-exclusive characteristics found in the different species (and the claims thereto) that 2) cause a serious burden on the examiner in having to search and examine a plurality of separate inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(a/¶ 1)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and by dependency, the remaining claims 2-14) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims set forth a feature, in this case "wherein the optical fiber has an effective area at 1550 nm of about 100 micron2 or less", that can be achieved by any available means, not just those set forth in the specification as originally filed.
Examiner believes that the scope of the claims is not matched by the scope of the description indicating that feature.  Instead, Applicant discloses one embodiment and seeks to protect all such embodiments whether known to or described by Applicant or not.  The specification must enable the scope of claimed subject matter.  In this case, the ability of Applicant to achieve one or more means of achieving the claimed effective area does not give it a right of exclusion to all such means.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
Examiner notes the terms, vocabulary, and phrases asserted by Applicant in ¶ 26 et seq. If Applicant believes these to rise to the level of special definitions, it should so state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0077925 of Hirano et al. (Hirano).
With respect to claim 1, Hirano discloses an optical fiber (title: "Optical Fiber") comprising:
a core region (abstract: "core section"; ¶¶ 37, 42; Figs. 1-3, 7-10) comprising silica glass doped with chlorine and/or an alkali metal (¶ 11, "The core section may be preferably made of silica glass containing a halogen element with an average concentration of 1000 atomic parts per million (ppm) or larger and not containing a typical metal element or a transition metal element as a dopant with an average concentration larger than 0.01 atomic ppm.  Also, the core section may preferably contain an alkali metal element with an average concentration in a range from 0.01 atomic ppm to 50 atomic ppm."); and
a cladding region (abstract:; ¶¶ 37, 45) surrounding the core region (per Figs. 1-3, 7-10),
the cladding region comprising an inner cladding directly adjacent to the core region (¶ 45, "The cladding section includes a first cladding portion (outer radius r.sub.d1) being adjacent to the outer periphery of the core section"),
an outer cladding surrounding the inner cladding (¶ 45, "and a second cladding portion arranged outside the first cladding portion"), and
a trench region disposed between the inner cladding and the outer cladding in a radial direction (Fig. 7b).
Hirano as set forth above does not disclose:
the trench region having a volume of about 30% ∆-micron2 or greater,
wherein the optical fiber has an effective area at 1550 nm of about 100 micron2 or less.
Regarding the trench, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  MPEP § 2144.04(IV).
As the scope of claim 1 regarding the trench departs from that of Hirano only with regards to the relative dimensions of the trench, the claimed device is not patentably distinct from the prior art device of Hirano as follows.
Such relative dimensions are arbitrary and subject to easy testing for a variety of embodiments and features, namely those pertinent to optical fibers and including bending response and mode confinement and/or allowance.
Herein, this analysis is referred to as “relative dimensions”.
Regarding the effective area, for product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Hirano as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1, including effective area.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
Further, Hirano discloses an effective area Aeff of 100µm2 per ¶ 11.  "In the optical fiber according to the first aspect, the effective area Aeff at the wavelength of 1550 nm may be preferably 100 .mu.m.sup.2 or larger."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an optical fiber along the lines of Hirano as set forth above in order to provide an improved OSNR/optical signal-to-noise ratio fiber.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the reference) to yield predictable results (an improved signal-to-noise optical fiber).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 2, Hirano as set forth above discloses the optical fiber of claim 1, including one wherein
the core region has a peak alkali metal concentration in a range from about 10 ppm to about 500 ppm.
¶ 11, "Also, the core section may preferably contain an alkali metal element with an average concentration in a range from 0.01 atomic ppm to 50 atomic ppm."
With respect to claim 3, Hirano as set forth above discloses the optical fiber of claim 2, including one wherein
the alkali metal is at least one of sodium, potassium, and rubidium.
¶ 65, "Also, an alkali metal element, such as potassium (K), sodium (Na), and/or rubidium (Rb), is preferably doped in the core section by an average concentration of 0.01 atomic ppm to 50 atomic ppm."
With respect to claim 4, Hirano as set forth above discloses the optical fiber of claim 1, including one wherein
the core region has a chlorine concentration in a range from about 0.4 wt % to about 2.2 wt %.
Claim 4, "wherein the core section is made of silica glass containing a halogen element with an average concentration of 1000 atomic ppm or larger".
With respect to claim 5, Hirano as set forth above discloses the optical fiber of claim 1, but not one wherein
the effective area at 1550 nm is in a range from about 70 micron2 to about 90 micron2.
Hirano discloses the SSMF/standard single mode fiber has "an effective area Aeff in a wavelength band of 1.55 .mu.m being about 80 .mu.m.sup.2" per ¶ 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to match the effective area of an SSMF along the lines of Hirano in a system according to Hirano as set forth above in order to better match effective areas for splicing.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the reference) to yield predictable results (an improved signal-to-noise optical fiber).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the effective area at 1550 nm is in a range from about 70 micron2 to about 90 micron2.
With respect to claim 6, Hirano as set forth above discloses the optical fiber of claim 1, but not one wherein
the volume of the trench region is about 70% ∆-micron2 or less.
Relative dimensions/size per claim 1.
With respect to claim 7, Hirano as set forth above discloses the optical fiber of claim 1, including one wherein the optical fiber has a mode field diameter
in a range from about 9 microns to about 9.5 microns at 1310 nm (same product/same features) and
in a range from about 10 microns to about 10.5 microns at 1550 nm (10.3µ per ¶ 10).
With respect to claim 8, Hirano as set forth above discloses the optical fiber of claim 1, including one wherein
the optical fiber has an attenuation at 1550 nm of about 0.175 db/km or less.
Page 7, table III, lower half of column has 0.159 db/km.
With respect to claim 9, Hirano as set forth above discloses the optical fiber of claim 1, but not one wherein
the diameter of the cladding region is about 110 microns or less.
Relative dimensions/size.
With respect to claim 10, Hirano as set forth above discloses the optical fiber of claim 9, but not one wherein
the diameter of the cladding region is about 90 microns or less.
Relative dimensions/size
With respect to claim 11, Hirano as set forth above discloses the optical fiber of claim 9, including one further comprising
a primary coating surrounding the cladding region; and
a secondary coating surrounding the primary coating.
¶ 58, "The outer periphery of a cladding glass section of a transmission optical fiber is typically coated with two-layer-structure coating resins.  In general, an optical fiber, in which an inner primary coating resin of the two-layer structure has a lower Young's modulus and an outer secondary coating resin of the two-layer structure has a higher Young's modulus, has a low micro-bend loss."
Hirano as set forth above does not disclose:
wherein a diameter of the secondary coating is about 210 microns or less.
Regarding the diameter of the secondary coating is about 210 microns or less, relative dimensions/size.
With respect to claim 12, Hirano as set forth above discloses the optical fiber of claim 11, but not one wherein
the diameter of the secondary coating is about 180 microns or less.
Relative dimensions/size.
With respect to claim 13, Hirano as set forth above discloses the optical fiber of claim 1, including one further comprising
a primary coating surrounding the cladding region and
a secondary coating surrounding the primary coating, and
wherein an in situ modulus of the primary coating is about 0.5 mpa or less and an in situ modulus of the secondary coating is about 1500 mpa or more.
¶ 58, "More specifically, the Young's modulus of the primary coating resin be selected from a range from 0.2 MPa to 2 MPa, or preferably a range from 0.2 MPa to 1 MPa, and the Young's modulus of the secondary coating resin be selected from a range from 500 MPa to 2000 MPa, or more preferably a range from 1000 MPa to 2000 MPa."
With respect to claim 14, Hirano as set forth above discloses the optical fiber of claim 13, but not one wherein
a ratio of a thickness of the secondary coating to a thickness of the primary coating is between 0.65 and 1.2.
Same product/same features.

Conclusion
Applicant’s publication US 20210294029 A1 of September 23, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to coated glass fiber optic and related systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
November 5, 2022